DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0067289 to Baldwin (Baldwin) in view of US Patent Application Publication 2002/0075883 to Dell et al. (Dell).
Claim 1
With regard to routing signals from a plurality of sensor inputs to a plurality of output channels of a data collector in accordance with a first routing scheme, Baldwin teaches routing signals from analog sensor inputs to an output using first routing settings (Fig. 8, 8 to 4 crosspoint switch 96, sensors 82a-d, 84a-d, FPGA 98a-d 
Baldwin does not teach that the first routing scheme comprises providing at least two of the plurality of sensor inputs at one of the plurality of output channels; and that the second routing scheme comprises one of: providing at least one of the at least two of the plurality of sensor inputs to a different one of the plurality of output channels, or stopping providing the at least one of the at least two of the plurality of sensor inputs at the one of the plurality of output channels.  Dell teaches a switching stage that allows transmitting data from two inputs to a single output (Abstract).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the measurement and analysis system, as taught by Baldwin, to include routing two inputs to a single output, because then flexibility in routing signals to outputs would have been available for use with further downstream processing.
Claim 2
Baldwin teaches that the data collector comprises a crosspoint switch capable of providing any of the plurality of sensor inputs to any one or more of the output channels of the data collector, and wherein the adjusting the routing scheme comprises adjusting a switching of the crosspoint switch (par. 92).
Claim 3

Claim 4
Baldwin teaches that the sensor inputs comprise a plurality of sensors that detect a condition of the industrial environment and provide the plurality of sensor inputs that include an signal representative of the condition (par. 91; Fig. 8, sensors 82a-d, 84a-d).
Claim 5
Baldwin teaches that the analog crosspoint switch preserves at least one aspect of the signal (par. 92).
Claim 6
Baldwin does not teach buffering at least one of the plurality of sensor inputs, and wherein providing the at least one of the plurality of sensor inputs at one of the plurality of output channels comprises using the buffered at least one of the plurality of sensor inputs.  The Examiner takes Official Notice that buffering a signal is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the measurement and analysis system, as taught by Baldwin, to include buffering the signal, because then the signal would have been held for transmission in the case of a delay at the output.
Claim 7
Baldwin does not teach that wherein buffering further comprises at least one of: filtering the one of the plurality of inputs, debouncing the one of the plurality of inputs, limiting a range of the one of the plurality of inputs, processing the one of the plurality of inputs, performing a short-term storage of the one of the plurality of inputs, adjusting a 
Claim 8
Baldwin does not teach using a relay to propagate one of the sensor inputs to at least one of the plurality of output channels.  The Examiner takes official notice that relays are well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the measurement and analysis system, as taught by Baldwin, to include a relay, because then signals would have been transmitted when the output was out of range of the input.
Claim 9
Baldwin teaches performing at least one operation selected from the operations consisting of: communicating a digital signal representative of the one of the sensor inputs at the one of the plurality of output channels; reducing an energy consumption of communication operations of the one of the sensor inputs; detecting an aberrant condition indicated by the one of the sensor inputs before the providing the one of the sensor inputs to the one of the plurality of output channels; and processing the one of 
Claim 10
Baldwin does not teach storing a first portion of the plurality of sensor inputs, and communicating a second portion of the plurality of sensor inputs to the plurality of output channels.  Dell teaches storing data in routing queues (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the measurement and analysis system, as taught by Baldwin, to include storing data in routing queues, because then data would have been preserved until the output is available.
Claim 15
Baldwin teaches that each of the first routing scheme and the second routing scheme comprise a signal route plan (par. 92).
Claim 16
With regard to a data collector configured to route signals from a plurality of sensor inputs to a plurality of output channels of a data collector in accordance with a first routing scheme, Baldwin teaches routing signals from analog sensor inputs to an output using first routing settings (Fig. 8, 8 to 4 crosspoint switch 96, sensors 82a-d, 84a-d, FPGA 98a-d correspond to outputs; par. 92).  With regard to a controller configured to adjust the routing scheme to a second routing scheme; and wherein the controller is further configured to route the signals from the plurality of sensor inputs to the plurality of output channels of the data collector in accordance with the second 
Baldwin does not teach that the first routing scheme comprises providing at least two of the plurality of sensor inputs at one of the plurality of output channels; and that the second routing scheme comprises one of: providing at least one of the at least two of the plurality of sensor inputs to a different one of the plurality of output channels, or stopping providing the at least one of the at least two of the plurality of sensor inputs at the one of the plurality of output channels.  Dell teaches a switching stage that allows transmitting data from two inputs to a single output (Abstract).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the measurement and analysis system, as taught by Baldwin, to include routing two inputs to a single output, because then flexibility in routing signals to outputs would have been available for use with further downstream processing.
Claim 17
Baldwin teaches that the data collector comprises a crosspoint switch capable of providing any of the plurality of sensor inputs to any one or more of the output channels of the data collector, and wherein the adjusting the routing scheme comprises adjusting a switching of the crosspoint switch (par. 92).
Claim 18
Baldwin teaches an analog-to-digital (A/D) converter circuit for processing one of the sensor inputs before providing the one of the sensor inputs to one of the plurality of output channels (Fig. 8, ADCs 92a-h; par. 92).
Claim 19

Claim 20
Baldwin does not teach that the crosspoint switch has more output channels than input channels.  The Examiner takes Official Notice that multiplexers with more output channels than input channels are well known.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the measurement and analysis system, as taught by Baldwin, to include a crosspoint switch with more outputs than inputs because it would have been a variation of system design that allows for data to be routed based on the measurement value.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Dell as applied to claims 8 and 1 above, and further in view of US 2003/0070059 to Dally et al. (Dally).
Claim 13
Baldwin and Dell teach all the limitations of claim 8 upon which claim 13 depends.  Baldwin and Dell do not teach determining at least one of a data collection priority value or a data validity value corresponding to at least one of the plurality of sensor inputs, and providing the at least one of the plurality of sensor inputs to at least one of the plurality of output channels in response to the determining the at least one of the data collection priority value or the data validity value.  Dally teaches communication a data validity to the output (pars. 56, 57).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the measurement and analysis system combination, as taught by Baldwin Dell, to 
Claim 14
Baldwin and Dell teach all the limitations of claim 1 upon which claim 14 depends.  Baldwin does not teach that a signal source provides a data valid signal that transmits an indication of when a corresponding one of the sensor inputs is available.  Dally teaches communication a data validity to the output (pars. 56, 57).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the measurement and analysis system combination, as taught by Baldwin Dell, to include communicating data validity, as taught by Dally, because then the output would have been notified when there is data to be received.
Allowable Subject Matter
Claims 11 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 12 April 2021, with respect to claims 11 and 12 have been fully considered and are persuasive.  The rejection of claims 11 and 12 has been withdrawn. 
Applicant's arguments filed 12 April 2021 with regard to claims 1, 3, 8 and 16 have been fully considered but they are not persuasive.
With regard to claims 1 and 16, at page 7 of Applicant’s arguments, Applicant states that Dell merely discloses that “at least one input port can be programmably two or more input routing queues that are associated with a single output port.” (citing Dell at Abstract).  Applicant states that As best understood by Applicant, these “two or more routing queues” are not themselves inputs, and therefore, Dell fails to disclose “providing at least two of the plurality of sensor inputs at one of the plurality of output channels,” as recited by independent claim 1. (Emphasis added by Applicant).  However, while the two or more input routing queues may store data from one input port, the two or more input routing queues function as two inputs to the single output port.  Therefore the two or more input routing queues correspond to the claim language for providing at least two of the plurality of sensor inputs at one of the plurality of output channels.
With regard to claim 3, Applicant states that Baldwin fails to disclose features recited in claim 3 for “adjusting the routing scheme by providing an electronic signal to the crosspoint switch.”  Applicant states that Baldwin fails to disclose or illustrate that an electronic signal is provided to switch 96 in the portions of Baldwin cited at par. 92 and Fig. 8.  However, the switch 96 is disclosed as part of a FPGA 98 (par. 92: Fig. 8).  A FPGA is controlled or configured using an electronic signal.
With regard to claim 8, Applicant states that regardless of whether relays themselves were well known, Applicant understands that it was not well known to include them in the manner claimed (e.g., “using a relay to propagate one of the sensor inputs to at least one of the plurality of output channels”).  The function of a relay is to propagate data from one place or device to another place or device when those two devices cannot communicate directly or it is not advantageous for those two devices to communicate directly.  The previous Office Action has already established that Baldwin .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2003/0165398 to Waldo et al. teaches using a relay to route signals from sensors to a sensor interface (par. 121)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864